Title: To Thomas Jefferson from Sylvanus Bourne, 30 September 1808
From: Bourne, Sylvanus
To: Jefferson, Thomas


                  
                     Sir
                     
                     American ConSulate / Amsterdam, Sepr 30h 1808
                  
                  I lately had the honor to address you on the Subject of My present painful position being deprived of any income whatever for my support by the peculiar State of the Affairs of Europe claiming the fasn. of your attention herein. Since the date of the letter alluded to, I have the one from our Minister at Paris in reply to what I had wrote him on this Subject in which he expresses himself as follows
                  “I will chearfully offer it as my opinion that if the President thinks proper to keep Consuls in Europe & really gives them much to do (as has been your case) some public provision ought to be made for them” Genl Armstrong ‘is intimately acquainted with all the circumstances attending my Situation having given me much employ this year & is thereby enabled duly to appretiate the propriety & justice of my claim for compensation’ & I respectfully beg leave to submit the follg. question to your Consideration “Whether Consonant to the System adopted by our Govt at the time our last minister was recalled from the Hague His Country may not be considered as virtually within the Sphere of our Diplomatic Mission at Paris & that I can be regarded as Agent or Secretary to the minister there for the detail execution of the concerns of the Legation in this Department & be entitled to receive $1350 per annum allow’d by Law in such Cases”. I ask for nothing more than a small compensation in aid of my neccessary expences during the present Stagnation—& which expences are in some measure enhanced by the residence of Govt in this City as I never esteemed it to be my duty to accept of the invitations which have been made me for appearing at Court as one means of preserving the amicable relations between the two Countries
                  With Sentiments of the highest Respect I have the honor to be Yr Ob Serv
                  
                     S Bourne 
                     
                  
               